DETAILED ACTION

1.	This Office Action is responsive to claims filed for App. 16/603,452 on April 29, 2022. Claims 1, 2, 4-6, 11, 12 and 14-16 are pending.

America Invents Act
2.	The present application is being examined under the pre-AIA  first to invent provisions. 


Claim Rejections - 35 USC § 102
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chang
	( US 2016/0372514 A1 ).

	Chang teaches in Claim 1:
	A pixel driving circuit ( Figure 3, [0007] discloses an LED display with a plurality of pixel units 100, as shown ), comprising: 
a blue light sub-pixel, a green light sub-pixel, and a red light sub-pixel in parallel with each other ( Figure 3, [0032] discloses a plurality of sub-pixels, notably a red sub-pixel 101, green sub-pixel 102 and blue sub-pixel 103. Please note they are arranged in parallel, as is known in the art ); 
wherein the blue light sub-pixel includes at least one blue light emitting diode (LED) ( Figures 4 and 5, [0032], [0039] discloses the blue sub-pixel 103 may comprise a blue micro LED 140 ), the green light sub-pixel includes at least one green LED ( Figures 4 and 5, [0032], [0039] disclose the green sub-pixel 102 may comprise a green micro LED 130 ), the red light sub-pixel includes at least two red LEDs in series with each other ( Figures 4 and 5, [0032], [0039] disclose the red sub-pixel 101 may comprise a plurality of red micro LEDs 120, three of which are shown. Figure 6 shows the layout of the openings to emphasize the series manner as well ), and a number of the red LEDs is greater than a number of the blue LED and a number of the green LED. ( Figure 5, [0039] disclose there are at least three micro LEDs for the red color, more than blue and green, as shown. This is because the red color has inferior luminous efficiency and needs to be compensated by either having more LEDs and/or a greater area )

	Chang teaches in Claim 11:
	A display device comprising a pixel driving circuit ( Figure 3, [0007] discloses an LED display with a plurality of pixel units 100, as shown ), wherein the pixel driving circuit comprises: 
a blue light sub-pixel, a green light sub-pixel and a red light sub-pixel in parallel with each other ( Figure 3, [0032] discloses a plurality of sub-pixels, notably a red sub-pixel 101, green sub-pixel 102 and blue sub-pixel 103. Please note they are arranged in parallel, as is known in the art ); 
wherein the blue light sub-pixel includes at least one blue light emitting diode (LED) ( Figures 4 and 5, [0032], [0039] discloses the blue sub-pixel 103 may comprise a blue micro LED 140 ), the green light sub-pixel includes at least one green LED ( Figures 4 and 5, [0032], [0039] disclose the green sub-pixel 102 may comprise a green micro LED 130 ), the red light sub-pixel includes at least two red LEDs in series with each other ( Figures 4 and 5, [0032], [0039] disclose the red sub-pixel 101 may comprise a plurality of red micro LEDs 120, three of which are shown. Figure 6 shows the layout of the openings to emphasize the series manner as well ), and a number of the red LEDs is greater than a number of the blue LED and a number of the green LED. ( Figure 5, [0039] disclose there are at least three micro LEDs for the red color, more than blue and green, as shown. This is because the red color has inferior luminous efficiency and needs to be compensated by either having more LEDs and/or a greater area )

Response to Arguments
5.	Applicant’s arguments considered, but are respectfully not persuasive.
	Applicant argues Chang does not teach of at least two red LEDs R in series with each other. However, similar to Applicant’s Figure 1, Chang teaches in Figure 6 of the light-exiting surfaces S1, which correspond to each the red micro LED 120. This layout clearly shows a series connection, which is typical for sub-pixels which emit the same color light. This is standard for an array/string, etc, which is emphasized in Figure 5 as well. The lack of a circuit diagram does not preclude this teaching as well and rather, Figures 5 and 6 reinforce a different view of the pixel unit which allow does show a series connection.

Conclusion
6.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DENNIS P JOSEPH whose telephone number is (571)270-1459. The examiner can normally be reached Monday - Friday 5:30 - 3:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DENNIS P JOSEPH/Primary Examiner, Art Unit 2621